Citation Nr: 1733913	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-24 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic neck/cervical spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1972 to October 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2015, the Board remanded the matters for additional development.  Following the remand, in February 2016, the RO granted: (1) service connection for traumatic brain injury; (2) service connection for a bilateral hip disorder; and (3) service connection for a right knee disorder. Therefore, these issues are no longer on appeal. 

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems. 


FINDING OF FACT

The Veteran's cervical facet syndrome with chronic neck pain was incurred in or caused by service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for cervical facet syndrome with chronic neck pain are met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist 

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). In this case, the Board is granting the benefits sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event. 38 C.F.R. § 3.303(a); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to the first service connection element, the requirement of a current disability is fulfilled if a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In the present case, the Veteran has been diagnosed with cervical facet syndrome and chronic neck pain. See Dr. A.R.G treatment records dated March 2013. 

With respect to the second element, an in-service incurrence, the service treatment records reveal that the Veteran sustained a fall in May 1974. Although the service treatment records regarding the May 1974 fall do not explicitly show treatment for injuries of the neck, the Veteran is competent, as a lay person, to describe such injuries. Further, the circumstances of that fall are such that it is conceivable he could have sustained such injuries, as multiple injuries were noted in these records. 

With respect to the third element of service connection, a nexus opinion, a VA medical opinion dated October 2015 provided a nexus linking the Veteran's neck condition to service. The examiner stated that the Veteran's neck pain is at least as likely as not the result of the Veteran's service in the Army. 

The Board finds that, affording the Veteran the benefit of the doubt, there is adequate probative medical evidence that his current cervical facet syndrome with chronic neck pain r is related to his in-service injury.


ORDER

Entitlement to service connection for cervical facet syndrome with chronic neck pain is granted. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


